Citation Nr: 0410675	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for right heel pain.

4.  Entitlement to service connection for headaches.  

5.  Entitlement to an evaluation in excess of 20 percent for 
thoracic outlet syndrome of the right shoulder.

6.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

7.  Entitlement to a compensable evaluation for excision of the 
superficial peroneal nerve neuroma of the left ankle.

8.  Entitlement to an evaluation in excess of 10 percent for post 
operative plantar fasciotomy of the left foot.  

9.  Entitlement to an evaluation in excess of 10 percent for right 
carpal tunnel syndrome (dominant extremity).

10.  Entitlement to an evaluation in excess of 10 percent for left 
carpal tunnel syndrome.

11.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes at L4-5, L5-S1 with pain on motion, 
compression fracture T-12, by history.  

12.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities.  

13.  Entitlement to service connection for left thoracic outlet 
syndrome.

14.  Entitlement to service connection for cholelithiasis (claimed 
as a gall bladder disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from April 1974 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, denied service 
connection for a right knee condition, a left knee condition, 
right heel pain and headaches as a well-grounded claim had not 
been submitted.  The RO also granted entitlement to service 
connection for thoracic outlet syndrome of the right shoulder 
(dominant extremity) and assigned a noncompensable evaluation; for 
bilateral hearing loss, evaluated as noncompensable; for excision 
of the superficial peroneal nerve neuroma of the left ankle, 
evaluated as noncompensable; for post operative plantar fasciotomy 
of the left foot, evaluated as 10 percent disabling; for 
degenerative changes, L4-5, L5-S1 with pain on motion, evaluated 
as 10 percent disabling; for right carpal tunnel syndrome 
(dominant extremity), evaluated as noncompensable; and for left 
carpal tunnel syndrome, evaluated as noncompensable.  The veteran 
disagreed with the evaluations assigned.

During the pending appeal, the RO assigned a 10 percent evaluation 
for right carpal tunnel syndrome, a 10 percent evaluation for left 
carpal tunnel syndrome, a 20 percent disability evaluation for 
thoracic outlet syndrome of the right shoulder, and a 20 percent 
evaluation for degenerative changes, L4-5, L5-S1, with pain on 
motion and compression fracture T12 by history, all effective 
April 1, 1995.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
United States Court of Appeals for Veterans Claims) (Court) held 
that when the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, the RO 
and the Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus to 
consider all potentially applicable disability ratings.  
Accordingly, these issues remain on appeal.  

The veteran presented oral testimony at two hearings in April 1997 
before hearing officers at the RO.  

The Board notes that the veteran also appealed a September 1996 
rating decision wherein the RO denied entitlement to a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU).  The veteran presented 
oral testimony at a hearing in March 2000 solely on the issue of 
entitlement to a TDIU.  In an August 2000 rating decision, the 
hearing officer granted increased evaluations for other issues 
which resulted in increasing her combined rating percentage to 100 
percent effective April 1, 1995.  With the granting of 100 percent 
schedular benefits effective April 1, 1995, the issue of a TDIU is 
now moot.  The veteran was advised of this in a supplemental 
statement of the case in August 2000.  Accordingly, this issue is 
not before the Board for appellate review.  

The appeal on the issues of entitlement to service connection for 
a right knee disorder, a left knee disorder, and right heel pain, 
and for increased evaluations for service connected disorders of 
thoracic outlet syndrome of the right shoulder, bilateral hearing 
loss, excision of the superficial peroneal nerve neuroma of the 
left ankle, post operative plantar fasciotomy of the left foot, 
right carpal tunnel syndrome, left carpal tunnel syndrome and 
degenerative changes at L4-5, L5-S1 with pain on motion, 
compression fracture T-12, by history, is REMANDED to the RO via 
the Veterans Benefits Administration Appeals Management Center 
(VBA AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  Service medical records show that the veteran complained of 
headaches in service variously associated with sinus congestion, 
decreased near visual acuity, cold symptoms, myofascial pain, 
bruxism, a spinal procedure, and tension.  The retirement 
examination was negative for findings of a headache disorder and 
the clinical evaluation for head was normal.  

2.  The competent medical evidence of record relates the veteran's 
current headaches to the veteran's service-connected fibromyalgia 
and are included in the evaluation of symptoms of fibromyalgia.  


CONCLUSION OF LAW

A chronic acquired headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form or completeness of the 
application in this case.  

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, 17 Vet. App. (2004), that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
The initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Court's decision 
in Pelegrini is incorrect as it applies to cases where the initial 
AOJ decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below. 

The RO notified the veteran by a letter dated in July 2002 of the 
provisions of the VCAA with regard to the issues of entitlement to 
service connection for right and left knee conditions, headaches 
and right heel pain that had been denied as not well-grounded 
claims.   Although the RO identified the last issue as right hand 
pain, in error, the issue had been correctly stated in 
communication with the veteran since 1996 and after the VCAA 
notification was correctly discussed in the rating decision and 
supplemental statement of the case.  The Court's decision in 
Pelegrini also held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

A formal claim for multiple issues was received in February 1995.  
Thereafter, in a rating decision dated in January 1996 the issue 
of entitlement to service connection for headaches was denied.  
Only after that rating action was promulgated did the AOJ, in July 
2002, provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in her possession that 
pertains to the claim.  

Because the VCAA notice on this issue was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on July 2002 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Although the VCAA notice letter that was provided to the appellant 
did not specifically contain notification to submit any evidence 
in the veteran's possession that pertains to the claim, the 
"fourth element", this did not result in prejudicial error in this 
case.  38 C.F.R. § 3.159(b) (2003); see VAOPGCPREC 1-2004.  The 
Board finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  The 
veteran was specifically notified by letter dated in July 2002 
that VA would help to obtain all relevant evidence such as medical 
records, employment records, or records in the custody of a 
federal agency.  She was advised that it was her responsibility to 
submit information about the records so that the RO could request 
them from the person or agency that had them.  She was advised to 
provide a properly executed release so that VA could request the 
records for her.  She was further advised to tell VA about any 
additional information or evidence that she wanted VA to try to 
get for her.    

The appellant has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate her claim by 
the January 1996 rating decision, a February 1996 statement of the 
case, and an October 1996 supplemental statement of the case.  
Although initially the claim was denied as a well-grounded claim 
had not been submitted, a concept eliminated by the VCAA, the RO 
reconsidered her claim on the merits under the provisions of the 
VCAA.  The veteran was advised of this in a December 2002 rating 
decision and in a supplemental statement of the case issued in 
December 2002.  The claimant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
her claim, and to respond to VA notices.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The RO secured the veteran's 
service medical records, private medical records, VA clinical 
records, and was afforded a VA examination.  

In regard to processing deadlines, the RO advised the appellant to 
send in any additional information or evidence in support of the 
claim within 30 days.  The RO further advised the appellant that 
if no additional information and evidence had been received within 
that time, a decision would be made on the claim.  These 
advisements are in compliance with current statutes.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112) 
(permits VA to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective date 
of the VCAA.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.   

II.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disability which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2003).  To establish a claim for secondary service 
connection, a veteran must demonstrate that a current disability 
is the result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability and to 
fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 
279 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Headaches

In February 1995, prior to discharge from service, the veteran 
submitted a claim for entitlement to service connection for 
multiple issues to include headaches with treatment beginning in 
January 1995.  The RO denied the claim in a January 1996 rating 
decision on the basis that the claim was not well-grounded.  

Service medical records show that the veteran complained of 
headaches in service variously associated with sinus congestion, 
decreased near visual acuity, cold symptoms, myofascial pain, 
bruxism, a spinal procedure, and tension.  At a dental examination 
in November 1993 she gave a history of infrequent headaches in the 
temporalis area.  At the retirement examination in November 1994 
the veteran denied having or having had frequent or severe 
headache.  The report of the November 1994 medical examination for 
retirement did not have findings of a headache disorder and the 
clinical evaluation for head was normal.  

Private treatment records from the Mesa Family Medical Center show 
that in July 1995 her past medical history noted questioned sinus 
headaches with a good result to "OMT".  

Treatment records from the Southeast Extension Clinic for the 
period from April 1995 to January 1996 do not show complaints or 
diagnosis of a headache disorder.

A March 1996 VA Compensation and Pension examination showed no 
complaints, clinical findings or diagnosis of a headache disorder.  
VA outpatient treatment records for the period from March 1996 to 
June 1996 are negative for any complaints, findings or diagnosis 
of a headache disorder.  

Private medical records received in July 1996 from Drs. H. and D. 
included records from the Mesa Family Medical Center and were 
negative for findings regarding a headache disorder other than a 
duplicate copy of the July 1995 record noted above.  

At a November 1996 VA examination of the joints, the veteran 
reported that since 1993 she had suffered with generalized 
musculoskeletal aching accompanied by occasional headache and 
other symptoms.  The diagnosis was fibromyalgia.

With the veteran's substantive appeal received in November 1996 
she submitted medical evidence including duplicate copies of 
service medical records and evidence previously submitted.  The 
remaining medical evidence did not show any complaints, findings 
or diagnosis of a headache disorder.  

VA outpatient treatment records from February 1996 to May 1997 
were negative for evidence of a headache disorder.  

Records received in August 1997 from D.H. at a private clinic 
included an October 1996 entry reflecting she complained of 
headaches.  

The veteran testified in April 1997 that her headaches began the 
last four years in service.  She testified that headaches were a 
possible side effect for some of her medication and that grinding 
her teeth brought on a headache.  She testified that she could get 
headaches from so many different things that she could not name 
one specific area.  She had not been prescribed any medication or 
treatment for headaches.  She testified that her doctor told her 
that it is a symptom of fibromyalgia.  The hearing officer in 
April 1997 explained to the veteran that if there wasn't a 
separate diagnosis it could be considered as a symptom of the 
fibromyalgia and included in the actual evaluation of the 
fibromyalgia.  She denied being diagnosed with migraines, vascular 
headaches or other types.  

In March 2000, the veteran submitted copies of records used by the 
Social Security Administration (SSA) for the favorable decision.  
Medical records from the SSA included private outpatient treatment 
records with a duplicate copy of the October 1996 record described 
above and a June 1998 entry when she had multiple complaints to 
include tension headache.  These records did not contain any other 
evidence regarding a headache disorder.  

Upon review, the Board observes that there was no diagnosis of a 
headache disorder in service or at the retirement examination.  
Therefore, the Board finds that a chronic acquired headache 
disorder was not shown during service.  See 38 C.F.R. § 3.303 
(2003).

The Board has considered the veteran's statements.  The veteran is 
competent as a lay person to report that on which she has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
veteran is not, however, competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Medical evidence of record does not show a diagnosis of migraines 
or vascular headaches or a chronic headache disorder secondary to 
fibromyalgia.  The veteran testified that her headache have been 
attributed to her service-connected fibromyalgia.  As such, the RO 
has considered the veteran's headaches in the evaluation of 
fibromyalgia.  The RO increased the veteran's evaluation for 
service-connected fibromyalgia to 40 percent in August 2000 and 
noted that based on additional evidence received, the veteran's 
condition and symptom pattern over the last several years met the 
criteria for the 40 percent level of evaluation and the increase 
was granted from the initial grant of service connection.  The RO 
noted that an evaluation of 40 percent was assigned whenever there 
was widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or nearly 
so, and refractory to therapy.  

The evidence of record, including the veteran's testimony, shows 
that the symptoms of headaches attributable to fibromyalgia are 
not a separate and distinct disability but a symptom of the 
service-connected fibromyalgia and have been evaluated with the 
symptoms of the service-connected fibromyalgia.  

Based on review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against entitlement to 
service connection for a headache disorder.  There is no competent 
medical evidence that the veteran currently has a chronic acquired 
headache disorder which has been linked to service or to a 
service-connected disability.  No probative, competent medical 
evidence exists of a relationship between any currently claimed 
headache disorder and any alleged continuity of symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 13 
Vet. App. 60 (1990); Savage v. Gober, 10 Vet. App. 488 (1997).  

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for service connection is denied.


ORDER

Entitlement to service connection for headaches is denied.  


REMAND

The veteran seeks entitlement to service connection for a right 
knee disorder and for a left knee disorder.  Evidence of record 
shows that the veteran is diagnosed with fibromyalgia for which 
she is service-connected and bilateral knee pain and tenderness of 
the medial jointline of the knees have been shown as symptoms.  
However, the veteran testified that her doctors advised that her 
bilateral knee problems were separate from her fibromyalgia.  
Service medical records show that on several occasions the veteran 
complained of  and was treated for painful knees including 
bilateral patellofemoral syndrome.  Records received from the 
Social Security Administration include a September 1998 physical 
assessment based on an examination with a medical finding that the 
veteran suffered from knee pain secondary to patellofemoral pain 
syndrome.  The Board finds that a medical opinion is necessary to 
determine whether the veteran has a bilateral knee disorder 
separate from the fibromyalgia.

The veteran also seeks entitlement to service connection for right 
heel pain.  Service medical records show complaints of right heel 
pain.  At a March 1996 VA examination, the examiner noted that due 
to a left foot disorder, the veteran bore more weight on the right 
foot and had some discomfort and pain in the right foot.  The 
Board finds that additional medical information is necessary to 
decide the claim.  

In addition, the veteran seeks an evaluation in excess of 20 
percent for thoracic outlet syndrome of the right shoulder.  The 
Board notes that the most recent VA examination of record is more 
than 5 years old and inadequate for rating purposes.  

VA's duty to assist the veteran includes obtaining medical records 
and to provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2003).

The Court has held that section 5103(a), as amended by the VCAA 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do so.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5013, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  However, a 
letter advising the veteran of this information has not been sent 
on the issues of entitlement to an increased rating for bilateral 
hearing loss; excision of the superficial peroneal nerve neuroma 
of the left ankle; plantar fasciotomy of the left foot, post 
operative; right carpal tunnel syndrome, left carpal tunnel 
syndrome, and degenerative changes, L4-5, L5-S1, with pain on 
motion, compression fracture T-12, by history.  Accordingly, 
remand of these issues is required for issuance of a development 
letter consistent with the notice requirements of the VCAA.   

Finally, the Board finds that the veteran submitted a notice of 
disagreement in September 1998 on the issue of entitlement to 
service connection for left thoracic outlet syndrome and in 
October 1998 on the issue of entitlement to service connection for 
cholelithiasis (claimed as a gall bladder disorder).  When there 
has been an initial RO adjudication of a claim and an NOD has been 
filed as to its denial, the appellant is entitled to a statement 
of the case (SOC), and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 10 
(1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Issuance of a development letter consistent with the notice 
requirements of the VCAA is also required on these issues.  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  She must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of her notification must be incorporated 
into the claims file. 

2.  The VBA AMC should issue the veteran an SOC on the issues of 
entitlement to service connection for left thoracic outlet 
syndrome and for cholelithiasis (claimed as gall bladder 
condition).  It should advise her of the period of time within 
which she must furnish VA with a substantive appeal on these 
issues, in order to perfect her appeal.  If the veteran perfects 
her appeal by timely submitting a substantive appeal, the case 
should be returned to the Board for further appellate review.  

3.  The VBA AMC should make arrangements for the veteran to be 
afforded an orthopedic examination to determine the etiology of 
any current bilateral knee disorder.  The claims file must be made 
available to and reviewed by the examiner pursuant to the 
examination and the.  examiner must annotate that the claims file 
was in fact made available for review in conjunction with the 
examination.  The examiner should provide an opinion as to whether 
it is as least as likely as not that any bilateral knee 
disorder(s) found on examination is (are) etiologically or 
causally related to any incident of service origin distinct from 
the service-connected fibromyalgia? 

The orthopedic examination should also ascertain the etiology and 
severity of any current right heel disorder.  The examiner should 
provide an opinion as to whether it is as least as likely as not 
that any right heel disorder(s) found on examination is (are) 
etiologically or causally related to any incident of service 
origin or to the service-connected left foot and left ankle 
disorders.

In addition, the orthopedic examination should also evaluate the 
severity of the service-connected thoracic outlet syndrome of the 
right shoulder (dominant extremity).  Additionally, the examiner 
should also comment on the effects of the thoracic outlet syndrome 
of the right shoulder disability upon the veteran's ordinary 
activity and on how it impairs her functionally, particularly in 
the work place, and specifically, the degree of functional loss, 
if any, resulting from pain on undertaking motion, and the degree, 
if any, of weakened movement, excess fatigability, or 
incoordination, as contemplated by 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).  

All opinions should be accompanied by a complete rationale. 

4.   After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the appellant's claim.  If any benefit sought on appeal remains 
denied, the appellant should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



